[Cite as State v. Lauf, 2017-Ohio-608.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               PUTNAM COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 12-16-06

        v.

TRENTON S. LAUF,                                          OPINION

        DEFENDANT-APPELLANT.




                 Appeal from Putnam County Common Pleas Court
                            Trial Court No. 2015 CR 84

                                      Judgment Affirmed

                          Date of Decision:   February 21, 2017




APPEARANCES:

        F. Stephen Chamberlain for Appellant

        Todd C. Schroeder for Appellee
Case No. 12-16-06



SHAW, J.

       {¶1} Defendant-appellant, Trenton Lauf (“Lauf”), brings this appeal from

the August 11, 2016, judgment of the Putnam County Common Pleas Court

sentencing Lauf after he was convicted in a jury trial of Rape in violation of R.C.

2907.02(A)(1)(b), a felony of the first degree, and Illegal Use of a Minor in Nudity

Oriented Material in violation of R.C. 2907.323(A)(2), a felony of the second

degree. On appeal, Lauf argues that there was insufficient evidence to convict him,

that his convictions were against the manifest weight of the evidence, that he

received ineffective assistance of counsel, and that videotaped interviews with the

victim were improperly introduced into evidence.

                           Facts and Procedural History

       {¶2} On November 18, 2015, Lauf was indicted for Rape in violation of R.C.

2907.02(A)(1)(b), a felony of the first degree.       The indictment alleged two

specifications related to the Rape, namely that Lauf purposely compelled the victim

to submit by force or threat of force and that Lauf caused serious physical harm to

the victim. Lauf was also indicted for one count of Illegal Use of a Minor in Nudity

Oriented Material in violation of R.C. 2907.323(A)(2), a felony of the second

degree. Lauf pled not guilty to the charges.

       {¶3} On July 13-14, 2016, Lauf’s case proceeded to a jury trial. At trial, the

State called six witnesses, including the alleged victim of both crimes, then rested

                                        -2-
Case No. 12-16-06


its case. Lauf’s counsel then made a Crim.R. 29 motion for acquittal, which was

denied by the trial court. Lauf presented no evidence and rested his case. At that

time Lauf renewed his Crim.R. 29 motion for acquittal and the trial court partially

granted the motion, dismissing the specification attached to the Rape charge

alleging that Lauf caused serious physical harm to the victim.

      {¶4} The case was then submitted to the jury, which found Lauf guilty of

Rape in violation of R.C. 2907.02(A)(1)(b). The jury also found the specification

that Lauf purposely compelled the victim to submit by force or threat of force. In

addition, the jury found Lauf guilty of Illegal Use of a Minor in Nudity Oriented

Material in violation of R.C. 2907.323(A)(2).

      {¶5} On August 11, 2016, Lauf’s sentencing hearing was held. At the

hearing the prosecutor made a recommendation and then the victim and her mother

spoke in favor of a harsh sentence. Lauf’s counsel argued on his behalf and then

Lauf made a statement, adamantly maintaining his innocence. Ultimately the trial

court ordered Lauf to serve a mandatory 25 years to life prison sentence on the Rape

conviction and 8 years in prison on the Illegal Use of a Minor in Nudity Oriented

Material conviction. Those sentences were ordered to be served consecutively to

each other. A judgment entry memorializing Lauf’s sentence was filed that same

day, August 11, 2016.




                                        -3-
Case No. 12-16-06


      {¶6} It is from this judgment that Lauf appeals, asserting the following

assignments of error for our review.

                  ASSIGNMENT OF ERROR 1
      THAT THE TRIAL COURT COMMITTED ERROR
      PREJUDICIAL TO THE DEFENDANT/APPELLANT IN
      ALLOWING THE STATE OF OHIO TO INTRODUCE
      EXHIBITS THAT WERE VIDEO RECORDINGS OF THE
      ALLEGED VICTIM DURING AN INTERVIEW WITH CHILD
      PROTECTIVE SERVICES THAT CONTAINED ONLY
      HEARSAY WITHOUT EXCEPTION.

                  ASSIGNMENT OF ERROR 2
      THAT THE DEFENDANT/APPELLANT’S TRIAL COUNSEL
      WAS INEFFECTIVE TO THE POINT THAT HE WAS NOT
      FUNCTIONING AS COUNSEL FOR PURPOSES OF THE
      SIXTH AMENDMENT TO THE UNITED STATES
      CONSTITUTION.

                  ASSIGNMENT OF ERROR 3
      THAT THE DEFENDANT/APPELLANT’S CONVICTION
      WAS AGAINST THE MANIFEST WEIGHT OF THE
      EVIDENCE AND WAS NOT SUPPORTED BY SUFFICIENT
      EVIDENCE FOR A VALID CONVICTION.

      {¶7} For the sake of clarity, we elect to address the assignments of error out

of the order in which they were raised.

                           Third Assignment of Error

      {¶8} In Lauf’s third assignment of error, he argues that there was insufficient

evidence presented to convict him of Rape and Illegal Use of a Minor in Nudity

Oriented Material and that his convictions were against the manifest weight of the




                                          -4-
Case No. 12-16-06


evidence. Specifically, Lauf argues that the convictions were improperly based on

the uncorroborated testimony of the victim.

                                 Standard of Review

       {¶9} Whether there is legally sufficient evidence to sustain a verdict is a

question of law. State v. Thompkins, 78 Ohio St.3d 380, 386 (1997). Sufficiency is

a test of adequacy.      Id.   When an appellate court reviews a record upon

a sufficiency challenge, “ ‘the relevant inquiry is whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime proven beyond a reasonable doubt.’

” State v. Leonard, 104 Ohio St.3d 54, 2004–Ohio–6235, ¶ 77, quoting State v.

Jenks, 61 Ohio St.3d 259 (1991), paragraph two of the syllabus.

       {¶10} By contrast, in reviewing whether the trial court’s judgment was

against the manifest weight of the evidence, the appellate court sits as a “thirteenth

juror” and examines the conflicting testimony. State v. Thompkins, 78 Ohio St.3d

380, 387 (1997). In doing so, this Court must review the entire record, weigh the

evidence and all of the reasonable inferences, consider the credibility of witnesses,

and determine whether in resolving conflicts in the evidence, the factfinder “clearly

lost its way and created such a manifest miscarriage of justice that the conviction

must be reversed and a new trial ordered.” Thompkins at 387.




                                         -5-
Case No. 12-16-06


                                 Relevant Statutes

       {¶11} In this case Lauf was convicted of Rape in violation of R.C.

2907.02(A)(1)(b), which reads,

       (A)(1) No person shall engage in sexual conduct with another who
       is not the spouse of the offender or who is the spouse of the
       offender but is living separate and apart from the offender, when
       any of the following applies:

       ***

       (b) The other person is less than thirteen years of age, whether or
       not the offender knows the age of the other person.

The jury also found Lauf guilty of an additional specification related to the Rape,

namely, that he compelled the victim to submit by force or threat of force.

       {¶12} Lauf was also convicted of Illegal Use of a Minor in Nudity Oriented

Material in violation of R.C. 2907.323(A)(2), which reads,

       (A) No person shall do any of the following:

       ***

       (2) Consent to the photographing of the person’s minor child or
       ward, or photograph the person’s minor child or ward, in a state
       of nudity or consent to the use of the person’s minor child or ward
       in a state of nudity in any material or performance, or use or
       transfer a material or performance of that nature, unless the
       material or performance is sold, disseminated, displayed,
       possessed, controlled, brought or caused to be brought into this
       state, or presented for a bona fide artistic, medical, scientific,
       educational, religious, governmental, judicial, or other proper
       purpose, by or to a physician, psychologist, sociologist, scientist,
       teacher, person pursuing bona fide studies or research, librarian,


                                        -6-
Case No. 12-16-06


       member of the clergy, prosecutor, judge, or other person having
       a proper interest in the material or performance[.]

       {¶13} Lauf challenges both of his convictions on appeal. We will review the

testimony presented at trial that led to Lauf’s convictions below.

                                   Trial Testimony

       {¶14} In order to convict Lauf at trial of Rape and Illegal Use of Minor in

Nudity Oriented Material, the State called six witnesses beginning with the victim,

K.J., who testified that she was born in January of 2003. K.J. testified that she first

met Lauf when she was 5 years old and living in South Carolina.

       {¶15} K.J. testified that at some point her mother began dating Lauf so K.J.

took a trip with her mother to Ohio, where Lauf lived. K.J. testified that eventually

she moved with her mother to Ohio, that her mother married Lauf, and that her

mother had two other children with Lauf.

       {¶16} K.J. testified that Lauf imposed rules and discipline on her and that up

until she was 10 years old Lauf had never been inappropriate with her. However,

K.J. testified that in December of 2013 she was at her residence with Lauf and Lauf

had given her a pornographic tape to watch. K.J. testified that Lauf

       basically came up and caught me with it; and after that I was
       called downstairs, and I was taken to his room where him and my
       mom slept; and he had taken me and was talking to me about the
       whole video thing.

            And I don’t exactly remember what he said about the video,
       but I know it was about how he thought I wouldn’t have watched

                                         -7-
Case No. 12-16-06


       it; and he said that he was going to be like that, and he was talking
       about the video; and he put me on the bed and put his penis in my
       mouth.

Trial Tr., p. 132-33.

       {¶17} K.J. clarified that Lauf put her on the bed, and that he straddled her

“shoulder area with his legs on both sides of [her] shoulders.” Id. at 134. K.J.

testified that she tried to get up but she was unable to and that Lauf ejaculated in her

mouth. K.J. testified that the incident lasted “[a]t least 20 minutes.” Id. at 135.

       {¶18} K.J. testified that after the first incident Lauf gave her money and acted

like it never happened. K.J. testified that she did not tell anyone immediately after

the incident but she partially told her mother eventually, just not in detail. K.J.

testified that she told her mother that Lauf was “close to [her] face with his penis,”

but she “didn’t go into detail [to her mother] about how he put it in [her] mouth and

all that stuff.” Id. at 136.

       {¶19} K.J. then testified to a number of additional incidents, similar to the

first, where Lauf caused her to perform fellatio on him. However, K.J. testified that

the “fifth and the fourth time were a little different [than the other incidents] because

[Lauf] had undone [her] shirt and was messing with [her] breasts and telling [her]

that he was going to hurt them and twist them.” Id. at 139. K.J. testified that Lauf

threatened her when she would not cooperate with performing fellatio on him. She

testified that Lauf did twist her breasts once. Id.


                                          -8-
Case No. 12-16-06


       {¶20} K.J. testified that in May of 2014 she told her mother in more detail

about what Lauf was forcing her to do, but not all of the detail. K.J. testified that

her mother confronted Lauf and that after that confrontation K.J., her mother, and

K.J.’s siblings moved to South Carolina.         However, K.J. testified that they

eventually returned to Ohio and the sexual abuse continued.

       {¶21} K.J. testified that there were multiple incidents that happened at her

home in Fort Jennings but there were also incidents where Lauf had her perform

fellatio on him at Lauf’s mother’s residence. K.J. testified that there was also an

incident wherein Lauf forced her to perform fellatio on him while Lauf was driving

his truck away from a video game store. K.J. testified that during that incident she

hit her head on the steering wheel, which caused a bump on her head that her mother

noticed.

       {¶22} K.J. testified that on one occasion Lauf “used a throat spray [on her]

that was chocolate mint flavored, and it was to numb the back of [her] throat.” Trial

Tr., p. 146. K.J. testified to another incident wherein Lauf watched pornography

with her and that while they were watching Lauf “made [her] give him a hand job.”

Id. at 143. In addition, K.J. testified that there was an incident wherein Lauf “put

his mouth on [her] vagina,” but K.J. specifically testified that Lauf never inserted

anything into her vagina. Id. at 142. K.J. testified that Lauf told her that “he was

going to wait until [she] was 16.” Id. at 143.


                                         -9-
Case No. 12-16-06


       {¶23} K.J. testified that she was 10 or 11 years old during the majority of

these incidents. K.J. testified that after some, but not all, of the incidents, Lauf gave

her money.

       {¶24} Regarding the Illegal Use of a Minor in Nudity Oriented Material

charge, K.J. testified to an incident wherein Lauf photographed her while she had

various clothing articles removed. In one photograph, which was identified by K.J.

and introduced into evidence, K.J.’s shirt was pulled over her face, exposing her

breasts. K.J. testified that Lauf pulled the shirt over her face so that her face was

not showing. In another photograph, K.J.’s bare “backside” was photographed.

       {¶25} K.J. testified that the last incident of sexual abuse occurred in

approximately February of 2015. K.J. testified that her mother eventually separated

from Lauf and that when Lauf was later incarcerated on a separate issue K.J. felt

like it was safe to tell her mother everything. K.J. testified that she told her mother

in detail everything that happened and that she was then taken to the police and

interviewed by crime victim services.

       {¶26} On cross-examination K.J. testified that after the first incident, but

before the second, she initially just told her mother that Lauf “put his crotch area in

[her] face.” Trial Tr., at p. 165. K.J. testified that her mother “didn’t really do

anything about it.” Id. at 166. K.J. testified that she thought her mother confronted

Lauf over the phone but she was not sure.


                                          -10-
Case No. 12-16-06


       {¶27} K.J. testified that the second time she told her mother about the

incidents in May of 2014 she again did not tell her mother everything. K.J. testified

that her mother did not believe her the first time and Lauf had told K.J. that no one

would believe her. K.J. testified that she did not tell anyone else about the incidents

despite the ability to do so. K.J. was asked whether she only told her mother

everything after her mother and Lauf had divorced and she stated that she did.

       {¶28} K.J. also testified on cross-examination that prior to the first incident,

she had been looking at pornography. K.J. testified that no one forced her to do so

and that she had been doing it since she was nine years old.

       {¶29} As to the photographs, on cross-examination K.J. was asked whether

the photographs of her were taken while she was trying on dance costumes with her

friends and she testified that they were not and that they were taken by Lauf.

       {¶30} The State next called Leslie Lauf, K.J.’s mother and Lauf’s ex-wife.

Leslie testified that she met Lauf in 2001 and that they had an on-again, off-again

relationship while Lauf was deployed in the military overseas. Leslie testified that

in June of 2009 she moved to Ohio and in 2010 she married Lauf. Leslie testified

that she had two children with Lauf.

       {¶31} Leslie testified that K.J. approached her at one point and told her that

Lauf had put his crotch in her face but K.J. did not provide specific details. Leslie

testified that they discussed it as a family “and she wanted to keep the family


                                         -11-
Case No. 12-16-06


together and she didn’t want to split up, which that’s to be expected from a child, I

would say.” Trial Tr., p. 190. Leslie testified that she felt like she failed to protect

K.J.

       {¶32} Leslie testified that in May of 2014 K.J. told her in more detail what

was happening. Leslie testified that K.J. told her that Lauf made K.J. perform

fellatio on him. Id. at 193. Leslie testified that she contacted Lauf about the

allegations, text-messaging back and forth with Lauf on his cell phone while Lauf

was at work. Leslie testified that Lauf lost his job due to being on his phone at work

during that interaction.

       {¶33} Leslie testified that after K.J. told her the second time in more detail

she spoke to Brian Stechschulte about K.J.’s accusations. Stechschulte was a mutual

friend of Leslie’s and Lauf’s.

       {¶34} Leslie testified that after K.J.’s second revelation she moved back to

South Carolina with the children. Leslie testified that while she was in South

Carolina Lauf threatened her “with his military connections, putting things in [her]

vehicle to have [her] pulled over and arrested for drugs. He threatened to come

down and hurt [her] and [her] family.” Id. at 193. Leslie testified that Lauf also

threatened to kill himself and threatened to go to the police to have her charged with

kidnapping for taking their children out of the state.




                                         -12-
Case No. 12-16-06


         {¶35} Leslie testified that she then returned to Ohio. Leslie testified that she

left K.J. at home at times with Lauf and the other children even knowing the prior

accusations K.J. had made.

         {¶36} Leslie testified that in April of 2015 she and Lauf divorced. Leslie

testified that in July of 2015, after the divorce, K.J. told her everything and Leslie

took K.J. to the police.

         {¶37} Leslie also testified that she owned a throat spray that was chocolate-

mint flavored called “comfortably numb” that was used to numb the back of the

throat when performing oral sex. She testified that it was an adult novelty item that

was in her jewelry box or in her top drawer.

         {¶38} On cross-examination Leslie testified that when her daughter first

came to her she did not mention sexual contact and Leslie thought Lauf was just

normally playing with the children. Leslie testified that when her daughter came to

her the second time, she did what she thought was best, which was to leave. Leslie

testified that she did not contact any law enforcement agency at that time, though

she indicated that she tried to contact people in South Carolina. Leslie testified that

the people she contacted told her that they could not do anything because she was

not a resident of South Carolina.

         {¶39} Brian Stechschulte was the next witness to testify on behalf of the

State.     Stechschulte testified that he was friends with both Leslie and Lauf.


                                           -13-
Case No. 12-16-06


Stechschulte testified that in the summer of 2014 Leslie confided to him about an

allegation that Lauf had done inappropriate things with K.J. Stechschulte testified

that he had a daughter that sometimes stayed at Lauf’s residence and Leslie wanted

to know if anything had happened to Stechschulte’s daughter. Stechschulte testified

that he spoke with his daughter and nothing had happened.

       {¶40} Stechschulte also testified that Lauf had left his truck at Stechschulte’s

residence and Stechschulte thought it was odd that there was a picture of K.J. in

Lauf’s truck but no pictures of Lauf’s other children.

       {¶41} On cross-examination Stechschulte testified that Leslie told him that

K.J. had told her that sexual acts had occurred between K.J. and Lauf, but Leslie did

not specify what they were. Stechschulte testified that he did not know what to

believe but he did not call the police or children’s services because he did not have

any proof.

       {¶42} Melanie Roethlisberger was the next witness to testify on behalf of the

State. Melanie testified that she was an HR manager for Progressive Stamping.

Melanie testified that Lauf was an employee of Progressive Stamping in May of

2014 when Lauf was terminated for using his cell phone while on a forklift.

       {¶43} Scott Leland was the next witness to testify on behalf of the State. He

testified that he received Lauf’s cell phone and conducted a forensic investigation

on it and located photographs of K.J. in various states of nudity that K.J. had


                                         -14-
Case No. 12-16-06


identified earlier in the trial. Leland testified that although the photographs were on

Lauf’s phone he could not tell whether they were taken with the phone or sent to the

phone.

         {¶44} Sharon Fenton was the last witness to testify on behalf of the State.

Fenton testified that she worked for Allen County Children’s Services and that she

interviewed K.J. twice. Both of those interviews were played for the jury. In the

first interview, K.J. described the sexual acts she had already testified to. The

second interview dealt with the photographs Lauf had taken of her and when they

were taken.

         {¶45} On cross-examination Fenton testified that the first report she received

in this case was in July of 2015 and that there were no reports prior to that. Fenton

testified that she searched the national database for any reports that had been made

and did not see any from South Carolina.

                              Sufficiency of the Evidence

         {¶46} On appeal, Lauf now argues that there was insufficient evidence

presented to support his convictions for Rape and Illegal Use of a Minor in Nudity

Oriented Material. He argues simply that K.J. provided the primary testimony and

her statements were uncorroborated and were insufficient to sustain a conviction.

We disagree.




                                          -15-
Case No. 12-16-06


         {¶47} At the outset, we note that while Lauf contends that there was

insufficient evidence to support his convictions, his arguments really challenge the

weight of the evidence, since his primary argument is that K.J.’s testimony was not

credible and was uncorroborated. Nevertheless, to the extent that Lauf is making a

sufficiency argument, it is well settled that “ ‘The testimony of a single witness, if

believed by the finder of fact, is sufficient to support a criminal conviction.’ ” State

v. Barrie, 10th Dist. Franklin No. 15AP-848, 2016-Ohio-5640, ¶ 21, quoting State

v. Booker, 10th Dist. Franklin No. 15AP–42, 2015-Ohio-5118, ¶ 18, citing State v.

Elqatto, 10th Dist. Franklin No. 11AP–914, 2012-Ohio-4303, ¶ 20.

         {¶48} Here, K.J. specifically testified to a number of incidents wherein Lauf

made her perform fellatio on him while K.J. was only 10 and 11 years old. K.J. also

testified that at least one time Lauf pinned her to the bed with his knees while he

made her perform the act and that other times he made threats to her. Clearly, if

believed, this testimony is sufficient to support Lauf’s Rape conviction and the

accompanying specification that Lauf compelled K.J. to submit by force or threat of

force.

         {¶49} As to Lauf’s conviction for Illegal Use of a Minor in Nudity Oriented

Material, photographs of K.J. in various states of undress were located on Lauf’s

cell phone. K.J. specifically testified that Lauf took the photographs. K.J. even

testified that Lauf pulled her shirt over her face when he took the photograph of her


                                         -16-
Case No. 12-16-06


breasts so that her face could not be seen. This testimony is sufficient to support

Lauf’s conviction for Illegal Use of a Minor in Nudity Oriented material. Thus

Lauf’s sufficiency arguments are not well-taken.

                                Weight of the Evidence

       {¶50} Lauf next argues that his convictions were against the manifest weight

of the evidence, contending that K.J. was the only witness to the alleged acts and

that her testimony was not credible. We disagree.

       {¶51} Regarding the Rape conviction, K.J. testified to a number of incidents

that all occurred in a similar pattern, any one of which could have supported Lauf’s

conviction for Rape and the accompanying specification that Lauf compelled K.J.

to submit by force or threat of force. Moreover, K.J. provided some details that

were actually corroborated by other evidence such as her mother’s possession of the

chocolate-mint throat spray, which K.J. claimed Lauf used on her, and Lauf’s

possession of photographs of K.J. The jury elected to believe K.J.’s testimony and

was in a far better position to judge her credibility related to the alleged sexual acts.

Based on the testimony presented, we cannot find that Lauf’s conviction for Rape

was against the manifest weight of the evidence.

       {¶52} Regarding Lauf’s conviction for Illegal Use of a Minor in Nudity

Oriented Material, Lauf’s phone had photographs of K.J. in various states of nudity.

K.J. provided clear testimony that Lauf took the photos. While Lauf’s counsel


                                          -17-
Case No. 12-16-06


implied through cross-examination that the photographs were taken by K.J. or her

friends as they tried on dance costumes, the jury elected to believe K.J.’s story and

was in a far better position to judge her credibility. Based on the evidence presented,

we cannot find that Lauf’s conviction for Illegal Use of a Minor in Nudity Oriented

Material was against the manifest weight of the evidence or that the factfinder

clearly lost its way. Accordingly, Lauf’s third assignment of error is overruled.

                             First Assignment of Error

       {¶53} In Lauf’s first assignment of error he argues that it was error to permit

the State to play the video recordings of the two interviews that the Allen County

Children’s Services worker Sharon Fenton conducted with the victim, K.J.

Specifically, Lauf argues that the recordings were not admissible as prior consistent

statements pursuant to Evid.R. 801(D)(1)(b), that they were inadmissible hearsay,

and that they were prejudicial.

                                  Standard of Review

       {¶54} We review a trial court’s decision to admit or exclude evidence under

an abuse of discretion standard. State v. Cassel, 2d Dist. Montgomery No. 26708,

2016-Ohio-3479, ¶ 13, citing State v. Graham, 58 Ohio St.2d 350 (1979) and State

v. Morris, 132 Ohio St.3d 337, 2012-Ohio-2407, ¶ 19. An abuse of discretion

constitutes a decision that is arbitrary, capricious, or grossly unsound. Blakemore

v. Blakemore, 5 Ohio St.3d 217, 219 (1983).


                                         -18-
Case No. 12-16-06


       {¶55} However, where Lauf did not object to an evidentiary issue, we review

his arguments on appeal for plain error. State v. Mammone, 139 Ohio St.3d 467,

2014-Ohio-1942, ¶ 69, reconsideration denied, 139 Ohio St.3d 1487, 2014-Ohio-

3195, and cert. denied, 135 S.Ct. 959 (2015). We take notice of plain error “with

the utmost caution, under exceptional circumstances and only to prevent a

miscarriage of justice.” State v. Long, 53 Ohio St.2d 91 (1978), paragraph three of

the syllabus. To prevail, Lauf must show that an error occurred, that the error was

plain, and that but for the error, the outcome of the trial clearly would have been

otherwise. Mammone at ¶ 69, citing State v. Barnes, 94 Ohio St.3d 21, 27 (2002).

                  Introduction of Videotaped Interviews at Trial

       {¶56} In this case Sharon Fenton of Allen County Children’s Services

conducted two interviews with K.J. The first interview concerned the sexual acts

that Lauf committed against K.J. and the second interview concerned the

photographs that Lauf took of K.J. Fenton was the last witness to testify on behalf

of the State, and during her testimony, the State indicated that it intended to play

Fenton’s interviews with K.J. to the jury.

       {¶57} Prior to playing the first video for the jury, the court had a discussion

with the parties regarding the use of the interviews.

       THE COURT: It’s my understanding that the prosecution is
       prepared to present a video with audio of interviews of the alleged
       victim that have content of approximately an hour and 15
       minutes; is that correct?

                                        -19-
Case No. 12-16-06



       [PROSECUTOR]: That’s my feeling as I stand here.

       THE COURT: All right. And as to the actual showing of these
       videos, you have heard and seen these, [Defense Counsel],
       correct?

       [DEFENSE COUNSEL]: Yes, I have.

       THE COURT: And are you objecting? And, if so, we need to talk
       about that now.

       [DEFENSE COUNSEL]:               You mean because there’s no
       transcript?

       THE COURT: No, no.

       [DEFENSE COUNSEL]: No, I’m not objecting to its use. I’ve
       seen it, so…

       THE COURT: Okay. But you are in agreement that these are
       statements made that would, that are admissible?

       [DEFENSE COUNSEL]: By the victim?

       THE COURT: Yes.

       [DEFENSE COUNSEL]: Yes.

Trial Tr., p. 253-254.

       {¶58} Following this discussion, the first interview of K.J. was played for

the jury, which primarily concerned the alleged sexual acts. A recess was taken

after the first interview was played in its entirety. Before court reconvened so that

the second interview could be played, the following discussion was held between

court and counsel.

                                        -20-
Case No. 12-16-06


        THE COURT: It’s my understanding that you’re prepared to
        show us a video that’s approximately 30 minutes, [Prosecutor],
        which would involve the same two individuals, being the alleged
        victim and the interviewer who is presently on the stand
        concerning photographs that are depicted in State’s 1, 2, and 3; is
        that correct?

        [PROSECUTOR]: It is, Your Honor.

        THE COURT: [Defense Counsel]?

        [DEFENSE COUNSEL]: Well, my objection is, it’s duplicative
        because the victim has already testified about those pictures,
        they’ve been identified as coming from [Lauf’s] phone; and this
        serves no purpose other than besides that testimony. This is
        worthless in terms of new evidence for the jury.

        THE COURT: [Prosecutor]?

        [PROSECUTOR]: I don’t see any distinguishing factor between
        the first video which was not objected to and this video. It is a
        continuation of the interview to depict or talk about the pictures
        and where they were taken. It’s admissible as non hearsay under
        801(D)(1)(b).

             In addition, the Third District has ruled that cases of sex
        offenses involving minors, the showing of the original forensic
        interview is helpful to the jury and encourages it as a result. That
        case decided is 2011-Ohio-31261 and had this issue before the
        court before and cited the same case under similar circumstances,
        and it was ruled admissible and shown to the jury.

        THE COURT: [Defense Counsel], the rule he’s citing is
        801(D)(1)(b) which refers to consistent statements with a
        declarant’s testimony, and we have had this issue before. But it is
        under (D)(1)(b), correct, [Prosecutor]?


1
  The case cited by the State here is State v. Gutierrez, 3d Dist. Hancock No. 5-10-14, 2011-Ohio-3126. Its
relevance will be discussed infra.


                                                  -21-
Case No. 12-16-06


      [PROSECUTOR]: That’s correct.

            And it’s my understanding the defense in this case is not one
      relating to place or time but a straight-out denial that the
      defendant was responsible for the pictures in the first place and a
      shifting of responsibility on someone else.

      THE COURT: Is that correct, [Defense Counsel]? It’s my
      understanding that that is the defense position that the defendant
      did not take these pictures.

      [DEFENSE COUNSEL]: * * * I don’t believe that would apply
      in this case, Judge, because this DVD is being offered for purposes
      of finding that her testimony is consistent but it’s not being used
      to rebut an express or imply [sic] charge against declarant, a
      recent fabrication or improper inference or motive. All it does,
      essentially, is –

      THE COURT: Well, it is the defense position, is it not, that the
      defendant did not take these photographs and that the, what
      would be the declarant in this case is fabricated.

      [DEFENSE COUNSEL]: But that’s part of our general denial of
      the charges, and –

      THE COURT: But that’s correct that that’s your position, isn’t
      it?

      [DEFENSE COUNSEL]: Yeah.

      THE COURT: That the alleged victim is fabricating when she
      stated that the pictures were taken by the defendant?

      [DEFENSE COUNSEL]: Okay.

      THE COURT: I’m going to overrule the objection.

Tr. at pp. 333-336. Following this discussion, court reconvened and the second

interview with K.J. regarding the photographs was played for the jury.

                                       -22-
Case No. 12-16-06


                              The Parties’ Arguments

       {¶59} On appeal, Lauf now argues that both interviews should not have been

played for the jury. He argues that they both constituted inadmissible hearsay and

that both were inadmissible as prior consistent statements under Evid.R.

801(D)(1)(b), contrary to the prosecutor’s claim.

       {¶60} Evid.R. 801(D)(1)(b) provides that an out-of-court statement is not

hearsay if “[t]he declarant testifies at trial or hearing, and is subject to cross-

examination concerning the statement, and the statement is * * * consistent with the

declarant's testimony and is offered to rebut an express or implied charge against

declarant of recent fabrication or improper influence or motive * * *.”

       {¶61} Notably, however, prior consistent statements are not admissible

under this hearsay exemption “to counter all forms of impeachment or to bolster [a]

witness merely because she has been discredited.” Tome v. United States, 513 U.S.

150, 157, 115 S.Ct. 696 (1995). As a result, the question is “not whether [the out-

of-court statements] suggested that the declarant’s in-court testimony was true,” but

is instead “whether the out-of-court statements rebutted the alleged motive to falsify

testimony or the improper influence * * *.” State v. Bleigh, 5th Dist. No. 09–CAA–

03–0031, 2010–Ohio–1182, ¶ 82, citing Tome at 157-158. “Thus, for an out-of-

court statement to rebut an alleged motive to falsify testimony, the out-of-court

statement must have been made before the alleged motive arose.” State v. Bump,


                                        -23-
Case No. 12-16-06


3d Dist. Logan No. 8-12-04, 2013-Ohio-1006, ¶ 75, citing State v. Richcreek, 196

Ohio App.3d 505, 2011–Ohio–4686, ¶ 56 (6th Dist.) (“[Evid.R.801(D)(1)(b)]

contains a timing component for prior statements in relation to a charge of ‘improper

motive.’ That is, only prior consistent statements made before the alleged motive to

fabricate arose are admissible. The issue is not when the charge was made, but when

the improper motive arose.”).

       {¶62} In arguing that the video recordings were inadmissible under Evid.R.

801(D)(1)(b) in this case, Lauf contends that while the videos of K.J.’s interviews

were consistent with K.J.’s testimony, the recordings did not rebut an express or

implied charge of recent fabrication or improper influence or motive. Lauf further

contends that in order to plead not guilty he had to take the “implied position that

[K.J.] was not truthful in her allegations.” Appt.’s Br. at 14. Lauf argues that a

mere denial of the charges does not amount to a challenge asserting fabrication or

improper influence or motive.

       {¶63} By contrast, the State argues that defense counsel repeatedly asserted

that K.J. was lying about the allegations both in opening statements and through

cross-examination of various witnesses, opening the door to the introduction of this

evidence. The State contends that defense counsel indicated that K.J.’s allegations

were fabricated after Lauf and Leslie were divorced, and that defense counsel

implied that the divorce provided an improper motivation for K.J. to lie.


                                        -24-
Case No. 12-16-06


       {¶64} To support its argument, the State points to the following segments of

defense counsel’s opening statement.

       Now, the mother didn’t report [this] because of her socioeconomic
       status or whatever reason she’s going to give you from that
       witness stand, but I will tell you now I want you to consider what
       you would do and is it reasonable to wait 15 months before it’s
       reported to the police?

            So the question is then if she waits that long, is it possible that
       she doesn’t believe what her daughter is saying and is it possible
       that the daughter is an inveterate liar? Or is it possible that none
       of these events occurred and didn’t really come to a head until
       after they were divorced?

Trial Tr., at 120-21.

       I want you to think very carefully about the fact that there is no
       corroborating evidence. I can’t stress that enough. I mean, we all
       watch enough of the CSI shows and think that there might be
       something; but, believe me, there isn’t. There is nothing. There’s
       no junk science, there’s no science at all that says she was the
       victim of any kind of sexual abuse other than her statement, which
       may or may not be believed, keeping in mind that we don’t have
       to prove anything.

Id. at 122-123.

       [Lauf] did not take the pictures, I don’t care what [K.J.] says.
       She’s going to say he was there and took the pictures; but there
       were so many people in the house that day, that would have been
       next to impossible.

Id. at 123-124.

       {¶65} In addition to these excerpted comments made by defense counsel in

opening statements, the State asserts that there were multiple times during the


                                        -25-
Case No. 12-16-06


examination of witnesses where defense counsel challenged whether K.J.’s story

was fabricated or based on an improper motivation. For example, defense counsel

strongly implied that K.J. fabricated her story after her mother and Lauf separated.

During cross-examination, K.J. was asked,

       Q: After your mom was divorced from Trent, right?

       A: Yes.

       Q: And that’s when all this first was revealed, right?

       A: Yes.

       Q: Other than the 2014 phone call that got Trent fired, nothing
       else was done until 2015, March or April, which was after they
       were already divorced?

       A: Yes.

Trial Tr. at p. 176. Defense counsel also asked K.J. who she told her story to, and

why she did not tell anyone other than her mother.

       {¶66} Defense counsel further challenged K.J.’s veracity related to the

photographs on cross-examination. K.J. was asked whether the photographs were

taken before her mother and Lauf were divorced, and K.J. said yes. Additionally,

K.J. was asked whether she ever had Lauf’s phone, and she said she had in the past.

Defense counsel then implied that the photographs were taken while girls were

trying on dancing costumes, rather than by Lauf, as K.J. testified.




                                        -26-
Case No. 12-16-06


       {¶67} The State contends that defense counsel thus challenged whether K.J.

had recently fabricated her story and that defense counsel was challenging whether

K.J. had an improper motive via the divorce, making the video interviews of her

admissible as prior consistent statements.

       {¶68} In the alternative, the State argues that because the victim was a child,

the videotaped interviews aided the jury in making determinations about K.J.’s

credibility. The State cites State v. Gutierrez, 3d Dist. Hancock No. 5-10-14, 2011-

Ohio-3126, in support of its argument, wherein this Court determined that it was not

reversible error to play a forensic interview of a child-victim where the victim

testified at trial. This Court reasoned in Guiterrez that playing a child-victim’s

forensic interview was not reversible error where defense counsel strongly

challenged the victim’s credibility throughout the entire trial process, which took

place nearly two years after the last episode of abuse, and where the jury was able

to see the child’s demeanor during the interview and judge the victim’s credibility.

The State argues in this case that because the victim was a child, playing the videos

assisted the jury in making its credibility determination.

                                      Analysis

       {¶69} Regarding the first interview with K.J. that was played for the jury, the

transcript demonstrates that Lauf’s trial counsel did not object to showing the




                                         -27-
Case No. 12-16-06


interview to the jury. Thus we review the first interview under a plain error

standard.

       {¶70} At the outset, we note that it is possible that Lauf did not object to the

playing of the first interview because there were some inconsistencies between

K.J.’s testimony at trial and her first interview. For example, in her interview K.J.

indicated that the first time Lauf had her perform oral sex on him it lasted “maybe”

10 minutes, whereas at trial K.J. testified it was at least 20 minutes. In her interview

K.J. also indicated that she had been watching pornography she found herself when

Lauf “caught” her, whereas at trial she testified that Lauf had provided the

pornography to her. In her interview K.J. seemed to indicate that the throat spray

was used on her multiple times whereas at trial she testified it was used on her once.

Thus trial counsel may have wanted the first interview with K.J. to be played so that

the jury would focus on these inconsistencies.

       {¶71} In the event that defense counsel actually did desire the first interview

to be played, we would be dealing with invited-error rather than the already stringent

plain error standard. Under the invited-error doctrine, “ ‘[a] party will not be

permitted to take advantage of an error which he himself invited or induced.’ ” State

v. Bey, 85 Ohio St.3d 487, 492-93, 1999-Ohio-283, quoting Hal Artz Lincoln–

Mercury, Inc. v. Ford Motor Co., 28 Ohio St.3d 20 (1986), paragraph one of the

syllabus; State v. Seiber, 56 Ohio St.3d 4, 17 (1990). As this error could arguably


                                         -28-
Case No. 12-16-06


be considered invited, we could overrule this portion of Lauf’s assignment for this

reason alone.

       {¶72} Nevertheless, even if defense counsel did not want the first interview

to be played, and erroneously stated to the trial court that the first interview was

admissible, we still cannot find that playing the first interview was plain error here.

Defense counsel did challenge whether K.J. had fabricated her story and did imply

that the divorce played a role in motivating K.J.’s allegation. However, even

assuming the appropriate timing requirements of Evid.R. 801(D)(1)(b) had not been

met in this case for the interview to constitute a prior consistent statement, the

statements made in the first interview were merely cumulative to what K.J. had

already testified regarding the Rape allegation, thus we could not find in these

circumstances that but-for the introduction of the first interview Lauf would not

have been convicted of Rape. Thus Lauf’s arguments related to the first interview

are not well-taken.

       {¶73} Unlike the first interview, Lauf did object to the prosecution playing

the second interview, which concerned the photographs Lauf had purportedly taken

of K.J. However, even under a harmless-error review, rather than a plain error or

invited error review, we cannot find that playing the interview was anything but

harmless here.




                                         -29-
Case No. 12-16-06


       {¶74} The second interview of K.J. was consistent with her testimony at trial

about the photographs and it added nothing material that would warrant reversal of

Lauf’s conviction for Illegal Use of a Minor in Nudity Oriented Material. Any

evidence contained therein was cumulative, and did not impact Lauf’s substantial

rights, even if we assumed its admission was erroneous.            In coming to this

conclusion, we note that the defense is correct in that a mere denial of charges is not

sufficient to support the introduction of forensic interviews with a child simply to

bolster the child’s testimony. Such a stance would allow all forensic interviews to

be played as prior consistent statements. Moreover, there is a timing component

related to the requirement of “recent fabrication,” and it is not clearly established in

this case as to whether the timing element was met here. As we have stated,

however, even assuming the timing element was not met, we cannot find that

prejudicial error resulted in this case. Therefore, Lauf’s first assignment of error is

overruled.

                            Second Assignment of Error

       {¶75} In Lauf’s second assignment of error, he argues that he received

ineffective assistance of counsel for his attorney’s failure to object to the playing of

the interviews with the victim. In addition, Lauf argues that defense counsel failed

to object to the prosecutor questioning Leslie about whether she was aware that she

could be charged with a crime for failing to report her daughter’s abuse.


                                         -30-
Case No. 12-16-06


       {¶76} To establish a claim for ineffective assistance of counsel, a defendant

must show that counsel’s performance was deficient and that counsel’s deficient

performance prejudiced him. State v. Phillips, 3d Dist. Allen No. 1-15-43, 2016-

Ohio-3105, ¶ 11, citing State v. Jackson, 107 Ohio St.3d 53, 2005–Ohio–5981, ¶

133, citing Strickland v. Washington, 466 U.S. 668, 687 (1984). The failure to make

either showing defeats a claim of ineffective assistance of counsel. State v. Bradley,

42 Ohio St.3d 136, 143 (1989), quoting Strickland at 697. (“[T]here is no reason for

a court deciding an ineffective assistance claim to approach the inquiry in the same

order or even to address both components of the inquiry if the defendant makes an

insufficient showing on one.”).

       {¶77} In this instance we have already determined by our resolution of the

first assignment of error that counsel’s actions related to the first interview may have

been trial strategy, but even if they were not, playing the first interview did not

ultimately prejudice Lauf. Similarly, defense counsel did actually object to playing

the second interview and the ultimate playing of the video did not prejudice Lauf,

as previously determined, thus any related arguments claiming ineffective

assistance of counsel based on these issues are not well-taken.

       {¶78} As to Lauf’s final argument that trial counsel should have objected to

the prosecutor questioning Leslie about whether she was aware she could be charged




                                         -31-
Case No. 12-16-06


with a crime, Lauf does not demonstrate how this was error, let alone how it was

prejudicial.

       {¶79} Moreover, Lauf’s trial strategy seemed to be to show that K.J.’s

mother did not actually believe K.J. and that such allegations were only presented

once Leslie and Lauf were getting divorced. Thus counsel may not have objected

out of trial strategy. However, even if there was somehow error with counsel’s

failure to object, we cannot find it was prejudicial in this case based on the

substantial evidence presented. Therefore, Lauf’s arguments are not well-taken and

his second assignment of error is overruled.

       {¶80} For the foregoing reasons Lauf’s first, second, and third assignments

of error are overruled and the judgment of the Putnam County Common Pleas Court

is affirmed.

                                                              Judgment Affirmed

PRESTON, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                       -32-